Title: From Thomas Jefferson to Steuben, 12 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jany 12. 1781.

I was honored with yours of yesterday by Colo. Loyauté. General Weedon to whom the care of the works at Fredericksburg had been committed being now at Hanover Court-house I have referred Colo. Loyauté to him, and given them authority to make use of the brass canon Howitzers or Mortars at New Castle if they can use them, for they are unmounted.

I heard in the same instant that 744 riflemen under Colo. Mathews were as far as Albemarle on their way down. Being then within 60 miles of Fredericksburg I have ordered them to proceed immediately to that place.
I have the honor to be with great esteem, Sir your mo: ob: Servant,

Th: Jefferson

